DETAILED ACTION
Response to Amendment
Applicants have proposed amending claim 15 from "sealing an outer edge region of the outer package except for the opening; and injecting the electrolyte through the opening" to "sealing an outer edge region of the outer package except for the plurality of openings; and injecting the electrolyte through at least one of the plurality of openings." This limitation was not previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
Applicants argue Lee discloses the gas chambers are punctured on both the top and the bottom (P5/¶3). The preamble of claim 1 uses the transitional phrase "comprising." The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Claim 1 recites inter alia "an opening of the outer package arranged uppermost in a vertical direction in an erected state." Emphasis added. Claim 1 does not exclude additional openings being present on the bottom. Claim 1 further recites the limitations "two or more constituent parts having different heights in the erected state," and "an opening of each of the plurality of openings is positioned so as to correspond to each of the two or more constituent parts." These limitations require at least one opening of the plurality of openings to not be uppermost because the "two or more constituent parts having different heights in the erected state." Claim 1 does not require a plurality of opening to be arranged uppermost in a vertical direction in an erected state. Lee discloses an opening (47) of the outer package (30) arranged uppermost in a vertical direction in an erected state (FIG. 7, [0049]). Tamura also discloses an opening (6) of the outer package (5) is arranged uppermost in a vertical direction in an erected state (FIG. 2, [0038]). Therefore, Lee discloses a method where "an opening of the outer package arranged uppermost in the vertical direction in the erected state."
Applicants argue the combination of Tamura, Ryu, Masashi, and Lee does not disclose a method where the gas holes are "uppermost in the vertical direction in the erected state" as required by claim 1 (P5/¶3). it is noted that the features upon which applicant relies (i.e., a plurality of opening are ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "an opening of the outer package arranged uppermost in a vertical direction in an erected state." Emphasis added. Claim 1 does not require a plurality of opening to be arranged uppermost in a vertical direction in an erected state. Lee discloses an opening (47) of the outer package (30) arranged uppermost in a vertical direction in an erected state (FIG. 7, [0049]). Tamura also discloses an opening (6) of the outer package (5) is arranged uppermost in a vertical direction in an erected state (FIG. 2, [0038]). Therefore, the combination of Tamura, Ryu, Masashi, and Lee disclose a method where "an opening of the outer package arranged uppermost in the vertical direction in the erected state."
Applicants argue Lee discloses each of the gas holes are at the same height in the vertical direction as shown in FIG. 7 (P5/¶3). Lee disclose gas holes 47 are formed in the upper pouch 40 and gas holes 57 are formed in the lower pouch 50 (FIG. 7, [0049]). Therefore, Lee discloses gas holes are at different heights in the vertical direction.
Applicants argue Kiyomoto does not remedy the deficiencies of Tamura, Ryu, Masashi and Lee because Kiyomoto teaches that the outer package is cut after initial charging (P5/¶4). Note that while Kiyomoto does not disclose all the features of the present claimed invention, Kiyomoto is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely reducing pressure in a sealed cassette during initial charging, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue claims 6 and 13-20 include additional limitations which, in combination with the limitations of the claims from which they depend, are neither disclosed nor suggested in the art of record (P5/¶5). The additional limitations are disclosed and suggested in the art of record as detailed in the Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725